DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 4-6, 8, 10, 11, 13, 14, 16-18, 21-29, 32-37 and 41-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shao et al (US 8,710,245).
Scope of prior art
	Shao teaches compound of formula (I) and it’s utility in treating of various neurological and psychiatric disorders including schizophrenia. (Column 2, line 40 – Column 3, line 31).  Compound of formula (I) is a generic compound which encompasses the claimed compound 1.  The claimed compound 1 is specifically taught by Shao in column 177, compound 129.  In Table 1 and 2 in columns 239 – 241, Shao teaches that compound 129 has higher activity in PCP-induced hyperactivity responses in mice and also in Pre-pulse inhibition in mice.  Shao teaches that the PCP hyperactivity and Pre-Pulse inhibition tests are models of schizophrenia (Column 237, lines 1-4; column 59, lines 54-62).  The list diseases that can be treated by administration of compound 129 include schizophrenia and Parkinson’s (C60, lines 40-53).
	Regarding dose and duration of treatment, Shao teaches that a suitable daily dose is the lowest effective dose to produce therapeutic effect, that it depends upon various factors which they describe in the previous paragraph and provide a range on 10-300mg/day (column 64, lines 27-35) and a narrower range of 25mg to 50mg/day (column 64, lines 43-45).  Art teaches that the exact dose and duration of treatment depends on a variety of factors such as age, sex, condition being treated and medical history.  Art teaches that the factors are known to those skilled in the arts (column 64, lines 9-19).
	Regarding additional active agents, Shao teaches that the pharmaceutical compositions comprising compound 129 can further comprise additional active ingredients (column 64, line 62-65).
	Shao also teaches that a pharmaceutically acceptable form of the compound includes crystal form (column 53, lines 46-47).
	Regarding drug seeking behavior, Shao teaches that the compound may ameliorate craving for addictive drugs (column 61, lines 62-63) and also teaches the compounds may lack abuse liabilities generally associated with other classes of psycho-stimulants (column 61, line 64 – column 62, line 9).


Ascertaining the difference
	Shao fails to teach administration of compound 129 in the evening, at night, or at about bedtime.  There is no guidance in Shao regarding the time of day at which administration is preferred.

Obviousness
One skilled in the art, prior to the earliest effective filing date of the instant application would have found it obvious to treat schizophrenia, Parkinson’s disease and other neurological and psychiatric disorders by administering to a subject in need thereof compound 129 as described by Shao et al.
While Shao describes many compounds within the generic formula (I), compound 129 performed better than other tested compounds in the tests which are accepted models for schizophrenia.  Since compound 129 exhibited superior activity, it would have been obvious for a skilled practitioner to select it as the agent for treatment of the specified diseases.
In order to effectively use compound 129 in a method of treating a disease, one would have found it necessary to determine the optimal dose and duration of treatment.  Shao teaches that these parameters are determined based of specific factors of the subject that one skilled in the art is aware of.  Determining the dose and duration is within the realm of routine optimization.  Shao teaches the instantly claimed dose of 25mg and 50mg/day and also provides a broader range.  One would have found it obvious to use the guidance of Shao to determine the appropriate dose, which Shao teaches as the lowest dose that is therapeutically effective.
Regarding administration at evening, night or bedtime.  One skilled in the art would have found it obvious to determine the optimal time of day for administration of an active agent.  The time of administration depends on many factors such as pharmakinetics and side effects of the medication.  Without specific guidance provided by Shao, one skilled in the art would have found it obvious to administer compound 129 at any time of day with an expectation that administration would result in treatment of the diseases.  Applicants can overcome this rejection by a showing of unexpected results derived from evening or nightly administration of the medicament.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4-6, 8, 10, 11, 13, 14, 16-18, 21-29, 32-37 and 41-43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 11,129,807 in view of Shao et al (US 8,710,245) Although the claims at issue are not identical, they are not patentably distinct from each other.
Claims of the ‘807 patent are directed to a method of treating negative symptoms of schizophrenia (claim 1) and a method of treating Schizophrenia (claims 10 and 14).  Claims 15-20 are directed to once daily administration and a dose of 10mg to 100mg per day.  Claim 22 is directed to administration of a second active agent.
	Claims of the ‘807 patent do not recite “wherein administration …. does not clinically significantly increase the patient’s tendency for drug seeking behavior” (claim 32).  This limitation is inherently met in view of Shao et al.  Regarding drug seeking behavior, Shao teaches that the compound may ameliorate craving for addictive drugs (column 61, lines 62-63) and also teaches the compounds may lack abuse liabilities generally associated with other classes of psycho-stimulants (column 61, line 64 – column 62, line 9).  The compound of Shao and of the ‘807 patent is the same.  One would therefore expect the method of the ‘807 patent does not significantly increase patient’s tendency for drug seeking behavior.
	Regarding administration in the evening, night or bedtime.  Claims of ‘807 do not comprise limitations directed to administration at a particular time of day.  One would have found it obvious to administer the active agent at any time of day with an expectation that it would be effective in treatment of schizophrenia.

Claims 1, 4-6, 8, 10, 11, 13, 14, 16-18, 21-29, 32-37 and 41-43 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 14-27, 29-31 (claim set filed on 4/4/22) of copending Application No. 16/704,202 (reference application) in view of Shao et al (US 8,710,245). Although the claims at issue are not identical, they are not patentably distinct from each other because claim of the ‘202 application are directed to a method of treating schizophrenia comprising administering to a subject in need thereof compound of formula 1 (same as the compound in the instant claims).  Claim 39 is directed to daily dose of 25mg, 50mg, 75 mg or 100mg.  
Claims of the ‘202 application do not recite “wherein administration …. does not clinically significantly increase the patient’s tendency for drug seeking behavior” (claim 32).  This limitation is inherently met in view of Shao et al.  Regarding drug seeking behavior, Shao teaches that the compound may ameliorate craving for addictive drugs (column 61, lines 62-63) and also teaches the compounds may lack abuse liabilities generally associated with other classes of psycho-stimulants (column 61, line 64 – column 62, line 9).  The compound of Shao and of the ‘807 patent is the same.  One would therefore expect the method of the ‘807 patent does not significantly increase patient’s tendency for drug seeking behavior.
	Regarding administration in the evening, night or bedtime.  Claims of ‘202 do not comprise limitations directed to administration at a particular time of day.  One would have found it obvious to administer the active agent at any time of day with an expectation that it would be effective in treatment of schizophrenia.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
	Claims 1, 4-6, 8, 10, 11, 13, 14, 16-18, 21-29, 32-37 and 41-43 are pending
	Claims 1, 4-6, 8, 10, 11, 13, 14, 16-18, 21-29, 32-37 and 41-43 are rejected
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEVGENY VALENROD whose telephone number is (571)272-9049. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Wu-Cheng can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YEVGENY VALENROD/Primary Examiner, Art Unit 1628